DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 12/28/2021 which has been entered. Claims 1, 11 and 20 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 11 and 20 being independent.
Response to Arguments
With respect to Claims 1, 11 and 20, Applicant argues that the combination of currently applied art (Conway, Manas and Horio) does not teach or suggest …accessing a purpose from at least one of a customer history or a reason for the call, the call comprising video….
The Examiner respectfully disagrees. In paragraph [0044], Conway describes making a prediction based on a customer profile [based on personality type] and indicates the prediction may be based on prior transactions between the customer and contact center, answers to menu choices, past calling history, past survey responses etc. 
In paragraph [0021], Conway indicates that communications can include real-time communication such as voice, video or both. In paragraph [0033], Conway describes cradle to grave recording that records all information related to a particular call from the time the call enters the system until the call is terminated. Conway also describes structured interaction data which includes reasons for interaction [i.e. reason for the call]. 
In paragraph [0033], Conway also describes the collection/storage of customer biographical profile information [i.e. customer history]: personality type, phone number, account information, customer “value” data, other relevant customer information/biological information. In paragraph [0046], Conway describes a current customer as a repeat customer [i.e. customer 
Conway teaches the retrieval of a pre-existing customer profile that includes cradle to grave records of previous customer interactions that include reasons for interaction as well as customer biographical information [i.e. age, birthday, marital status, education, etc.]. It is clear that accessing a purpose of the call from at least one of a customer history or a reason for the call, the call comprising video is taught by Conway.

Applicant also argues that the combination of currently applied art (Conway, Manas and Horio) does not teach or suggest …selecting a celebrity profile of a celebrity, from a pool of celebrity profiles previously determined to match the purpose and wherein the celebrity profile comprises image attributes…
	The Examiner respectfully disagrees. In paragraph [0123], Manas indicates that the system includes predetermined face photos and voice data of celebrities, stars, athletes, etc. The system allows users to select photos and/or voice data from the celebrity database. In paragraphs [0138] and [0146], Manas describes enabling a user to select names of celebrities he/she likes or dislikes from a list of celebrities along with questions regarding user likes/dislikes.
In paragraph [0033], the structured data described by Conway includes survey results. Manas allowing a user to select names of celebrities he/she likes or dislikes from a list of celebrities along with questions regarding user likes/dislikes taught by Manas is being considered as a survey being provided to a user. In paragraphs [0059] and [0060], Manas describes a matchmaking system automatically analyzing data regarding potential matches for a user [i.e. celebrity and user]. The system then searches for one or matches that match the expectation [i.e. purpose] of the user.
selecting a celebrity profile of a celebrity, from a pool of celebrity profiles previously determined to match the purpose and wherein the celebrity profile comprises image attributes… as recited in the claimed language.
Claims 11 and 20 have language similar to that of Claim 1 and the rejection of these claims is maintained under a similar rationale. The rejection of Claims 2-10 and 12-19 is maintained as each of these depend on a rejected base claim.

With respect to Claim 3, Applicant argues that the combination of prior art (Conway, Manas and Horio) does not teach or suggest the celebrity image comprising a recorded video. 
The Examiner respectfully disagrees. In paragraph [0130], Manas describes the uploading of video of a user face. In paragraph [0012], Horio describes the displaying of a video of an avatar so that the avatar can respond to the user as an operator proxy. Modifying the avatar to incorporate the face and audio associated with a specific celebrity that was identified in the user’s preferences results in the recited celebrity image comprising a recorded video.

With respect to Claims 7, 8 and 17, Applicant argues that the combination of prior art (Conway, Manas and Horio) teaches different roles existing for a particular actor and/or filtering based on a user’s provided parameter, but does not teach or suggest selection of a persona based on the purpose.
The Examiner respectfully disagrees. In paragraphs [0059] and [0060], Manas describes a matchmaking system automatically analyzing data regarding potential matches for a user [i.e. celebrity and user]. The system then searches for one or matches that match the expectation [i.e. purpose] of the user.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CONWAY et al (2014/0355748 A1) in view of Manas et al (2008/0126426 A1), and further in view of HORIO et al (2020/0413009 A1).
As per Claims 1 and 11, Conway teaches a system and method for presenting an agent as a celebrity to a customer, comprising: a network interface to a network (Figure 1 – References 102 and 104; Figure 5 – Reference 512; Page 2, Paragraph [0021]; Page 9, Paragraph [0075]); and a processor having machine-executable instructions (Figure 5 – Reference 504; Page 9, Paragraph [0075]).
Conway also teaches accessing a call comprising a customer communication device utilized by the customer and wherein the call utilizes the network (Figure 4 – References 402 and 408; Page 8, Paragraph [0066]; Page 9, Paragraphs [0069] and [0075]); and accessing a purpose of the call from at least one of a customer history or a reason for the call, the call comprising video (Page 2, Paragraph [0021]; Page 5, Paragraph [0033]; Page 6, Paragraph [0046]).
(Note: In paragraph [0021], Conway indicates that communications can include real-time communication such as voice, video or both. In paragraph [0033], Conway describes cradle to grave recording that records all information related to a particular call from the time the call enters the system until the call is terminated. Conway also describes structured interaction data  that includes reasons for interaction [i.e. reason for the call])
(Note: In paragraph [0033], Conway also describes the collection/storage of customer biographical profile information [i.e. customer history]: personality type, phone number, account 
(Note: Conway teaches the retrieval of a pre-existing customer profile that includes cradle to grave records of previous customer interactions that include reasons for interaction as well as customer biographical information [i.e. age, birthday, marital status, education, etc.]. It is clear that accessing a purpose of the call from at least one of a customer history or a reason for the call, the call comprising video is taught by Conway)
Conway does not teach selecting a celebrity profile of a celebrity, from a pool of celebrity profiles, previously determined to match the purpose and wherein the celebrity profile comprises image attributes. However, Manas teaches selecting a celebrity profile of a celebrity, from a pool of celebrity profiles, previously determined to match the purpose and wherein the celebrity profile comprises image attributes (Page 6, Paragraph [0138]; Page 7, Paragraph [0146]).
(Note: In paragraphs [0138] and [0146], Manas describes a database that includes face photos and voice data of celebrities, stars, athletes and others that a user can make selections from. In paragraphs [0018] and [0033], Conway describes optimizing communication routing by recommending based on predicted customer characteristics based on a retrieved customer profile that includes historical customer information, information obtained through IVR interactions and call reason)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Conway with the system and method as taught by Manas to utilize customer biographical and demographic information to 
The combination of Conway and Manas does not teach receiving a received image from the agent from a camera associated with an agent communication device connected to the call; generating a processed image from the received image modified with the image attributes; and providing video signals to the customer communication device comprising the processed image encoded for transmission over the network.
However, Horio teaches receiving a received image from the agent from a camera associated with an agent communication device connected to the call (Avatar Display Mode: Page 2, Paragraph [0024]; Page 5, Paragraphs [0069] – [0071]); generating a processed image from the received image modified with the image attributes; and providing video signals to the customer communication device comprising the processed image encoded for transmission over the network (Avatar Display Mode: Page 2, Paragraph [0024]; Page 5, Paragraphs [0069] – [0071]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Conway and Manas with the system and method as taught by Horio to protect the anonymity of call center agents by presenting an avatar instead of their actual physical appearance to prevent disaffected customers who seek to physically engage agents they previously interacted with.
As per Claim 2, the combination of Conway, Manas and Horio teaches wherein: the image attributes comprise at least one visual element; and the generating of the processed image 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Conway and Manas with the system and method as taught by Horio to protect the anonymity of call center agents by presenting an avatar instead of their actual physical appearance to prevent disaffected customers who seek to physically engage agents they previously interacted with.
As per Claim 3, the combination of Conway, Manas and Horio teaches wherein the at least image attribute comprises a recorded video image (Manas: Page 5, Paragraph [0130]). (Note: In paragraph [0130], Manas describes the uploading of video of a user face. In paragraph [0012], Horio describes the displaying of a video of an avatar so that the avatar can respond to the user as an operator proxy. Modifying the avatar to incorporate the face and audio associated with a specific celebrity that was identified in the user’s preferences results in the recited celebrity image comprising a recorded video)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Conway and Manas with the system and method as taught by Horio to protect the anonymity of call center agents by presenting an avatar instead of their actual physical appearance to prevent disaffected customers who seek to physically engage agents they previously interacted with.
As per Claims 4, 5 and 15, the combination of Conway, Manas and Horio teaches wherein the image attribute comprises at least one of eye, nose, ears, mouth, wardrobe element, chin, lips, skin tone, and head size; and teaches wherein the purpose comprises a preference of the customer (Manas: Page 3, Paragraph [0052]; Page 6, Paragraph [0141]). 

As per Claims 6 and 16, the combination of Conway, Manas and Horio teaches wherein the machine-executable instructions cause the processor to further perform: accessing a data record indicating at least one of a previously indicated preference or a previously indicated dislike for at least one of the pool of celebrities; and wherein the selecting of the celebrity profile, from the pool of celebrities, further comprises selecting the celebrity profile from a subset of the pool of celebrities, the subset of the pool of celebrities being selected from the pool of celebrities wherein ones of the selected pool of the celebrities are associated with celebrities further associated with the previously indicated preferences and excludes the pool of celebrities wherein ones of the selected pool of the celebrities are associated with celebrities further associated with the previously indicated dislike (Manas: Page 4, Paragraphs [0065] – [0067], [0080], [0081], [0083] and [0084]; Page 5, Paragraph [0123]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Conway and Manas with the system and method as taught by Horio to protect the anonymity of call center agents by presenting an avatar instead of their actual physical appearance to prevent disaffected customers who seek to physically engage agents they previously interacted with.
As per Claim 10, the combination of Conway, Manas and Horio teaches wherein: the celebrity profile further comprises a voice attribute; and wherein the instructions cause the 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Conway and Manas with the system and method as taught by Horio to protect the anonymity of call center agents by presenting an avatar instead of their actual physical appearance to prevent disaffected customers who seek to physically engage agents they previously interacted with.
As per Claim 12, the combination of Conway, Manas and Horio teaches wherein: the voice attributes comprise at least one phoneme of speech of the celebrity; and the generating of the processed speech comprises replacing a spoken phoneme within the received speech with the at least one phoneme of speech of the celebrity (Manas: Page 7, Paragraph [0146]; Horio: Page 5, Paragraphs [0070] and [0071]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Conway and Manas with the system and method as taught by Horio to protect the anonymity of call center agents by presenting an avatar instead of their actual physical appearance to prevent disaffected customers who seek to physically engage agents they previously interacted with.
As per Claim 13, the combination of Conway, Manas and Horio teaches wherein the at least one phoneme of speech of the celebrity comprises a recording of the celebrity speaking the at least one phoneme of speech (Manas: Page 7, Paragraph [0146]; Horio: Page 5, Paragraphs [0070] and [0071]).

As per Claim 14, the combination of Conway, Manas and Horio teaches wherein the voice attributes at least one of pitch, pace, change in pitch, change in pace, or extraneous sounds (Manas: Page 7, Paragraph [0146]; Horio: Page 5, Paragraphs [0070] and [0071]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Conway and Manas with the system and method as taught by Horio to protect the anonymity of call center agents by presenting an avatar instead of their actual physical appearance to prevent disaffected customers who seek to physically engage agents they previously interacted with.
As per Claim 19, the combination of Conway, Manas and Horio teaches receiving a video image from a camera associated with the agent communication device and wherein the celebrity profile further comprises visual attributes; generating a processed image from the video image modified with the visual attributes; and providing video to the customer communication device comprising the processed image as described in Claims 1 and 11 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Conway and Manas with the system and method as taught by Horio to protect the anonymity of call center agents by presenting an avatar instead of their actual physical appearance to prevent disaffected customers who seek to physically engage agents they previously interacted with.
102 and 104; Figure 5 – Reference 512; Page 2, Paragraph [0021]; Page 9, Paragraph [0075]; and a processor having machine-executable instructions to perform (Figure 5 – Reference 504; Page 9, Paragraph [0075]). Horio additionally teaches a microphone (Figure 4 – Reference 29; Page 6, Paragraph [0080]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Conway and Manas with the system and method as taught by Horio to protect the anonymity of call center agents by presenting an avatar instead of their actual physical appearance to prevent disaffected customers who seek to physically engage agents they previously interacted with.

Claims 7-9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CONWAY et al (2014/0355748 A1) in view of Manas et al (2008/0126426 A1), and further in view of HORIO et al (2020/0413009 A1) as applied to Claims 1 and 11 above, and further in view of STURGE et al (2009/0024590 A1).
As per Claims 7, 8 and 17, the combination of Conway, Manas and Horio teaches the system and method of Claims 1 and 11; but does not teach wherein the celebrity profile comprises a first persona of a celebrity in one of a number of prior performances; and wherein the celebrity profile comprises a second persona of the celebrity in a different one of the number of prior performances. However, Sturge teaches wherein the celebrity profile comprises a first persona of a celebrity in one of a number of prior performances; and wherein the celebrity profile 
(Note: In Figures 6a and 6b a user has set filter parameters for director [e.g. Ridley Scott] and film [e.g. Harrison Ford]. As shown in Figure 6b, 21 results are returned and include the movie Blade Runner and the Indiana Jones film series. In the movie Blade Runner, Harrison Ford played Deckard and in the Indian Jones movies he played the title character. These are two distinct persona which read on the claim language)
(Note: In paragraphs [0059] and [0060], Manas describes a matchmaking system automatically analyzing data regarding potential matches for a user [i.e. celebrity and user]. The system then searches for one or matches that match the expectation [i.e. purpose] of the user)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Conway, Manas and Horio with the system and method as taught by Sturge to inject variety in the avatar selection process allowing for a variety of personalities to be chosen in an attempt to keep the customer engaged so the customer will not abandon the communication prematurely.
As per Claims 9 and 18, the combination of Conway, Manas, Horio and Sturge teaches wherein the pool of celebrity profiles excludes celebrity profiles of celebrities having a previously determined data attribute counter to the purpose. (Note: The use of the filter described in Claims 7 and 8 enables for the search of a particular criteria [e.g. detective investigating a problem – troubleshooting] which excludes celebrities not associated with that process)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Conway, Manas and Horio with the system and method as taught by Sturge to inject variety in the avatar selection process .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singman et al (2019/0058740 A1), Knott et al (2006/0215831 A1), Bulusu et al (10,846,517 B1), Cao et al (2019/0130628 A1), Li et al (2021/0248801 A1), Barber (2020/0175737 A1), Singh (2020/0051565 A1), Blanz et al (6,556,196 B1), Stenger et al (2014/0210831 A1) and Davis (2013/0257877 A1). Each of these describes systems and methods for providing customer service in a call center environment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652